MORRISON, Judge.
Relator has through the years brought applications for writs *251of habeas corpus alleging, among other things, that the sentences against him were not cumulated by valid orders. He has credit far in excess of 30 years now and has served all such sentences unless the orders of cumulation in a 2-year sentence in Cause No. 990, dated December 1, 1930, from the District Court of Midland County, and a 3-year sentence in Cause No. 3066, dated April 15, 1931, from the District Court of Waller County are operative. The order of cumulation in the Midland County case reads as follows:
“This sentence shall not run concurrent with any other sentence heretofore received by Monroe Routon.”
Clearly, the Midland County order is inoperative. Ex parte Knox, 165 Tex. Cr. Rep. 49, 303 S.W. 2d 388, and Ex parte All-red, 166 Tex. Cr. Rep. 73, 311 S.W. 2d 850, and cases there cited.
It follows that if the Midland County case is inoperative, then the Waller County one would be also because it is tied to the Midland County conviction.
The writ of habeas corpus is granted, and relator is ordered discharged.